Citation Nr: 0507252	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-14 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from May 1969 to February 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO decision which granted 
the veteran's claim of entitlement to service connection for 
for PTSD and evaluated it as 30 percent disabling effective 
November 30, 2001 (the date of the veteran's claim).  The 
veteran has perfected a timely appeal.  He also testified at 
an August 2004 Travel Board hearing held at the RO in August 
2004 before the undersigned Veterans Law Judge.    

In March 2004, the veteran submitted a statement in which he 
claimed entitlement to a total disability rating based on 
individual unemployability (TDIU).  At his August 2004 
hearing, the veteran raised the issue of entitlement to an 
increased rating for dicogenic disc disease.  Both of these 
issues are referred back to the RO for adjudication.

Because the veteran has disagreed with the initial disability 
rating of 30 percent assigned to his service-connected PTSD, 
the Board has characterized the issue as involving the 
propriety of the initial evaluation assigned following the 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA medical records dated from July 2001 to November 2001 
essentially reflect that the veteran received group and 
individual treatment for PTSD symptoms.  A November 2001 VA 
outpatient progress note reflects that the veteran was 
referred to the PTSD treatment program after complaints of 
PTSD symptomatology including nightmares, flashbacks, and 
intrusive thoughts of traumatic Vietnam events.  The veteran 
indicated that his PTSD symptoms had affected his marriage to 
the extent that it resulted in divorce.  It was noted that he 
had been unemployed for the past five months with marked 
underemployment for the past three or four years.  On mental 
status examination, the veteran was highly anxious and 
vigilant with some startle response.  He often broke down 
crying.  He also had survivor's guilt.  The Axis I diagnosis 
was PTSD, severe.  His Global Assessment of Functioning (GAF) 
score was 35.  AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV); 38 C.F.R. § 4.125, 4.130 (2004).

The veteran was afforded a contract psychiatric examination 
for VA in June 2002.  The veteran related his military 
history of traumatic events as a medic and in the infantry 
while on active duty in Vietnam.  He stated that experienced 
current PTSD symptoms such as recurrent and intrusive 
distressing recollections of traumatic service events, 
flashbacks, avoidance of thoughts, feelings and conversations 
associated with the traumatic events; marked diminished 
interest in significant activities; detachment from others, 
sleep difficulty; irritability; difficulty concentrating; 
hypervigilance, and exaggerated startle response.  The 
examiner indicated that the veteran appeared to be depressed 
and was in moderate distress.  It was noted that he cried 
frequently during the evaluation and had a labile affect.  He 
was dirty and disheveled.  The veteran was noted to have an 
impaired immediate recall.  The Axis I diagnosis was PTSD, 
chronic.  The GAF score was 55.  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b)(1),(2).  In view of the divergent GAF scores, and 
the conflicting findings, a new examination is warranted. 

At his August 2004 hearing, the veteran testified that he 
received regular treatment at the VA outpatient clinic in 
West Los Angeles.  The claims folder does not contain records 
for the period since April 2003.

Accordingly, this claim is REMANDED for the following 
actions:

1.  Contact the West Los Angeles VA 
Medical Center and obtain all records of 
psychiatric treatment since April 2003.  
If there are no records for the veteran, 
this fact should be documented in the 
claims file.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his PTSD.  The claims 
folder must be made available to, and 
reviewed by, the examiner.  The examiner 
is asked to use a multi-axial assessment, 
to assign a GAF score, and to explain 
what the assigned score represents.

3.  Then re-adjudicate the claim on 
appeal.  If any determination remains 
adverse to the veteran, issue a 
supplemental statement of the case before 
the claims folder is returned to the 
Board, if otherwise in order.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


